Citation Nr: 0534231	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  94-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to July 
1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), that found that new and material evidence had not been 
submitted since a previous denial of service connection for a 
low back disorder.  

The Board likewise denied the appellant's claim in an October 
1996 decision.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Board's decision was vacated pursuant to an 
April 1998 Order, following a Joint Motion for Remand and to 
Stay Further Proceedings.  The parties requested that the 
Court vacate the Board's October 1996 decision regarding the 
denial of whether new and material evidence had been 
submitted to reopen a previously denied claim for service 
connection for a low back disorder and remand the matter so 
that the Board could attempt to obtain additional VA 
outpatient treatment records, or explain why they could not 
be obtained.  The Court granted the joint motion and remanded 
the case to the Board.  The Board, in August 1998 and April 
2001, remanded the case to the RO for further development and 
consideration.  


FINDINGS OF FACT

1.	Service connection for a low back disorder was denied by 
the RO in a December 1948 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.	Since the December 1948 decision denying service 
connection for a low back disorder, the additional evidence, 
not previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.	Current findings relating to a low back disorder do not 
establish any relationship between current disability and 
service.  


CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the 
December 1948 decision of the RO, which denied service 
connection for a chronic low back disorder, is new and 
material; thus, the claim for service connection for this 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).

2.	A low back disorder was neither incurred in nor aggravated 
by service nor may degenerative joint disease of the lumbar 
spine be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In letters dated in September 1999, June 2001, and in the 
July 2004 supplemental statement of the case furnished to the 
veteran, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO indicated that the appellant 
should submit any evidence in his possession that he believes 
pertains to the claim.  In correspondence received in 
September 1999 and July 2003, the veteran indicated that all 
available evidence had been submitted for review.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Service connection for a low back disorder was previously 
denied by the RO in a December 1948 rating decision.  The 
veteran was notified of this decision, but did not appeal the 
determination.  In such cases, it must first be determined 
whether or not new and material evidence has been submitted 
such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

It is noted that the regulations applicable to the submission 
of new and material evidence were recently amended.  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R § 3.156(a).  These regulatory changes, to 
38 C.F.R. § 3.156(a), apply to claims filed on or after 
August 29, 2001 and are not applicable in the present case. 

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds a lay statement from a friend of the 
veteran that was received in October 1996 and indicated that 
he remembered that the veteran had complaints of back pain in 
1947, constitutes new and material evidence such that the 
claim may be reopened.  

Having decided that the claim is reopened, as noted, all the 
evidence on file must be considered.  The next question is 
whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  It is concluded that the Board may proceed 
without prejudice to the veteran.  The RO has provided the 
veteran notice as to the requirements for service connection; 
the veteran has made arguments throughout the instant appeal 
has been on the merits, as well as on the question of whether 
new and material evidence has been presented; and he has had 
a full hearing, conducted in June 2000, throughout the 
process.  The Board concludes, therefore, that there is no 
prejudice to the veteran based on de novo review.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Review of the veteran's service medical records finds no 
reports of treatment for a low back disorder.  On examination 
for separation from service, the examiner mentioned back 
trouble, light treatment in a dispensary in Guam.  At his 
hearing on appeal, in June 2000, the veteran testified that 
he had doing stevedore work, loading and unloading ships 
while stationed in Guam, when he first hurt his back.  He 
stated that he had been treated with heat and medication, but 
had not been hospitalized or placed on light duty.  He had 
not sought additional treatment for complaints of back pain 
during service, but stated that he had had complaints of back 
pain since that time.  

Medical records of treatment that the veteran received 
subsequent to service include a report of hospital treatment 
for a left thigh disorder at a VA facility in October 1951.  
The earliest medical evidence of a low back disorder is found 
in a report of treatment at a private facility dated in 
January 1990.  At that time, it was reported that the veteran 
had pulled his back while mopping a floor while at work.  X-
ray studies of the lumbar spine showed small endplate spurs 
at several levels, most notable at the right lateral aspect 
of the L3-4 disc space.  Degenerative changes were also noted 
in the lower thoracic spine and the impression was minimal 
degenerative spondylosis.  The assessment after follow-up 
evaluation was resolved lumbosacral strain.  

The veteran was again evaluated at a private facility in May 
1991 after sustaining a second work-related injury.  At that 
time, it was noted that the veteran had felt pain in his 
right lower back after lifting heavy trash from barrels.  
Evaluation showed a diagnosis of resolved lumbosacral spine 
strain.  

A lay statement, dated in October 1996, was received from a 
former classmate of the veteran.  He indicated that he 
remembered that the veteran had complaints of a back ailment 
on or about August 1947 and that the veteran had complaints 
of this condition over the years.  During 1998, additional 
lay statements have been received from the veteran's friends, 
family and co-workers.  They indicate that the veteran had 
complaints of low back pain over the years, dating from the 
1950's.  

In a November 1996 statement, a VA physician indicated that 
he had been treating the veteran for two years.  The veteran 
gave a history of having injured his back during his time in 
the military in Guam in 1946 and that since that time he had 
suffered from recurring back pain.  He reported that he had 
two radiologic studies of the spine in 1992 and 1995 and the 
lumbosacral spine was without evidence of disease in 1992, 
but that disc disease of the cervical spine had been 
demonstrated.  Physical examination showed no neurologic 
compromise and, although the veteran was advised to refrain 
from doing manual type labor, there was, at the present time, 
no medical indication for disability related to the lumbar 
spine.  

VA outpatient treatment records, dated from 1992 to 2002, 
show that the veteran has had intermittent complaints of low 
back pain during this time.  At times, the veteran reported 
having had back pain since service.  Private treatment 
records include an emergency room report, dated in November 
1998, showing that the veteran was involved in a motor 
vehicle accident three days earlier and had lumbosacral 
tenderness.  The assessment was lumbosacral spine muscle 
strain.  Additional private treatment records continue to 
show treatment for low back pain, including arthritis of the 
low back.  

The evidence of record shows that the veteran sustained an 
injury of his back for which he received treatment while on 
active duty.  While there is lay evidence that the veteran 
continued to have complaints of back pain between the time of 
his discharge from service and 1990, there is no medical 
evidence establishing any relationship between the back 
injuries sustained in 1990, 1991, and 1998 and the disability 
described in 1946.  While the veteran has given sworn 
testimony to the effect that he believes that there is a 
relationship between service and his back disorder, it is 
noted that he is a layman, and, as such, is not competent to 
give an opinion requiring medical knowledge such as involved 
in making diagnoses or explaining the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The only medical opinions of record that mention the 
complaints that the veteran had while on active duty are 
based only on the history as provided by the veteran.  These 
references do not constitute medical evidence that 
establishes a relationship because a medical professional is 
not competent to opine as to matters outside the scope of his 
or her expertise, and a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

Under these circumstances, as there is no evidence that 
establishes a relationship between service and the later 
development of back pain, service connection is not 
warranted.  The preponderance of the evidence is against the 
claim, and therefore the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened, 
but entitlement to service connection is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


